NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

INSTITUT PASTEUR & UNIVERSITE PIERRE ET
MARIE CURIE,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

PRECISION BIOSCIENCES, INC.,
Appellee.

20 12- 1484
(Reexamination No. 95/000,427)

Appeal from the United States Patent and Trademark
Ofiice, B0ard of Patent Appeals and Interferences.

INSTITUT PASTEUR & UNIVERSITE PIERRE ET
MARIE CURIE,

INSTITUT PASTEUR & UNIVERSITE V. KAPPOS 2
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

PRECISION BIOSCIENCES, INC.,
Appellee.

20 12- 1485
(Reexamination No. 95/000,443)

Appea1 from the United States Patent and Trademark
Offlce, Board of Patent Appeals and Interferences.

INSTITUT PASTEUR & UNIVERSITE PIERI;E ET
MARIE CURIE,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

PRECISION BIOSCIENCES, INC.,

INSTITUT PASTEUR & UNIVERSITE V. KAPPOS
Appellee.

2012- 1486
(Reexamination No. 95/000,490)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

INSTITUT PASTEUR & UNIVERSITE PIERRE ET
MARIE CURIE,
Appellcmt,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

PRECISION BIOSCIENCES, INC.,
Appellee.

20 12- 1487
(Reexamination No. 95/000,491)

Appeal from the United States Patent and Trademark
Ofiice, Board of Patent Appeals and Interferences.

INSTITUT PASTEUR & UNIVERSITE v. KAPPos 4
0N MOTION

ORDER

Institut Pasteur & Universite Pierre Et Marie Curie
moves without opposition for an extension of time until
September 26, 2012, to file its consolidated principal brief
in the above captioned appea1s.

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

FoR THE CoURT

n

AUG 2 4 2012 /S/ Jan H@rbaiy
Date J an Horbaly
Clerk

cc: Thomas H. Jenkins, Esq.
Raymond T. Chen, Esq.
Michael J ames Twomey, Esq.

527 nALcmcu\'r

AUG 24 2012
JANHORBALY
CLEHK

MMHEY'PEPPEALS son